DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2020 was filed after the mailing date of 9/2/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 13 objected to because of the following informalities:  
In claim 13, the image acquisition device lacks proper antecedent basis.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image acquisition device and image processing unit in claims 1 and 11; control unit in claim 11; evaluation device and image acquisition device in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergamini et al (“Segmentation Guided Scoring of Pathological Lesions in Swine Through CNNs”, New Trends in Image Analysis and Processing – ICIAP 2019, 02 Sept 2019, pages 352-360, retrieved from the Internet on 10/4/2022) in view of Johnson (US20160343120). It is noted that the Bergamini prior art has a different inventive entity than the current application.
Regarding claim 1, Bergamini teaches a method for evaluating the health state of an anatomical element of an animal in a slaughtering plant (abstract, The slaughterhouse is widely recognised as a useful checkpoint for assessing the health status of livestock; page 354 first paragraph, On the other hand, we introduce one such method, based on deep learning techniques, which requires only a single RGB image of a pig chest wall to score pleural lesions according to PEPP), the slaughtering plant being provided with an image acquisition device arranged so as to acquire an image of an observation area of the slaughtering plant (page 354 second paragraph, Our dataset is comprised of 4444 high-resolution images of pig carcasses from four independent slaughterhouses. The images taken are from the end of the slaughter chain after the removal of internal organs and washing the carcass), the evaluation method comprising the steps of: 
acquiring, through the image acquisition device, the image of the anatomical element (page 354 second paragraph, Our dataset is comprised of 4444 high-resolution images of pig carcasses from four independent slaughterhouses. The images taken are from the end of the slaughter chain after the removal of internal organs and washing the carcass); 
processing, by an image processing unit operatively coupled to the image acquisition device, the image of the anatomical element through deep learning techniques (fig. 3, page 354 first paragraph, On the other hand, we introduce one such method, based on deep learning techniques, which requires only a single RGB image of a pig chest wall to score pleural lesions according to PEPP), generating a lesion image, which represents lesioned portions of the anatomical element (chest wall lesion in fig. 1, page 356 second paragraph, Indeed, according to PEPP [5,12,13], the three different pathological classes of pleural lesions (i.e. ii, iii and iv) are discerned by the lesion’s location over the chest wall. Consequently, a faithful segmentation always leads to a reliable classification of the image), and a number of processed images, each of which represents a corresponding non-lesioned anatomical area of the animal (segmentation layers in fig. 1 corresponding to the carcass, spinal cord, diaphragm, and chest walls which do not have lesions); 
for each of the lesioned portions and for each of the non-lesioned anatomical areas, determining a corresponding quantity indicative of the probability that said lesioned portion corresponds to said non-lesioned anatomical area (page 357 second paragraph, Then, the rule-based classifier CRB performs connected component analysis on the segmentation output to compute the overlap between each lesion and the two chest walls); 
determining a score indicative of the health state of the anatomical element, depending on the determined quantities (page 356 third paragraph, With this premise, we propose to train a network for semantic segmentation and to leverage a rule-based classifier to translate the predicted maps into a pleural lesion score).

Bergamini fails to teach verifying, through the image acquisition device, the presence of the anatomical element in the observation area; and 
if the presence of the anatomical element in the observation area is verified, acquiring, through the image acquisition device, the image of the anatomical element.

However Johnson teaches verifying, through an image acquisition device (520 in fig. 5), the presence of an anatomical element in the observation area (para. [0069], [0131], The image gathering means 520 may also be equipped with a motion detector or the like that helps to automatically detect the presence of an organ in the area of interest 522 so that it may operate without the assistance of an attendant; The laser box 2070 comprises one or more lasers for analyzing the shape of a meat product. For example, in certain embodiments, a laser box comprises a laser and displacement sensor for evaluating and measuring a three dimensional shape of meat products passed through the system 2060); and 
if the presence of the anatomical element in the observation area is verified, acquiring, through the image acquisition device, the image of the anatomical element (para. [0069], This image generation means 520 is arranged such that an image is generated of any organ that passes through an area of interest 522 underneath the image generation means 520, and may be equipped with a motion detector or the like that helps to automatically detect the presence of an organ in the area of interest 522. The image gathering means 520 may be one of many items capable of creating an image, photographic or otherwise, of the organ as it passes underneath).

Therefore taking the combined teachings of Bergamini and Johnson as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Johnson into the method of Bergamini. The motivation to combine Johnson and Bergamini would be to operate without the assistance of an attendant (para. [0069] of Johnson).


Regarding claim 2, the modified invention of Bergamini teaches an evaluation method wherein the step of processing the image of the anatomical element through the deep learning techniques comprises the steps of: 
resizing the image generating a resized image having at least one predefined size (input to Resnet-34 encoder in fig. 3, page 356 fourth paragraph, page 357 third paragraph of Bergamini, We resize the image. It is noted that page 12 lines 7-10 of applicant’s specification states that transposed convolution is a well known technique and resizes images input to the encoder); 
processing the resized image through a first portion of a neural network (Resnet-34 encoder in fig. 3 of Bergamini), 
identifying a plurality of features of the resized image (each segmentation layer in fig. 1 of Bergamini); and 
processing the plurality of features of the resized image through a second portion of the neural network (UNet decoder in fig. 3 of Bergamini), generating at least the lesion image and the number of processed images (fig. 1 and prediction layer in fig. 3 of Bergamini), the second portion of the neural network having a transposed structure with respect to a structure of the first portion of the neural network (page 356 fourth paragraph of Bergamini, Transposed Convolution blocks).


Regarding claim 4, the modified invention of Bergamini teaches an evaluation method wherein the step of determining each quantity comprises the steps of: 
identifying, through a connected component technique (page 357 second paragraph of Bergamini, Then, the rule-based classifier CRB performs connected component analysis on the segmentation output to compute the overlap between each lesion and the two chest walls. It is also noted that page 14 lines 7-8 of applicant’s specification states that the connected component is known), the number of lesioned portions in the lesion image (para. [0073] of Johnson, Alternatively, the processor 124 may not rely on stamps 604 and could instead directly count the number of abnormalities 608 that exist on the organ 512. Using certain image processing techniques, the values of the pixels associated with the stamps and/or the abnormalities could be counted); and 
comparing the lesioned portions and the non-lesioned anatomical areas to each other (page 357 second paragraph of Bergamini, Then, the rule-based classifier CRB performs connected component analysis on the segmentation output to compute the overlap between each lesion and the two chest walls).


Regarding claim 5, the modified invention of Bergamini teaches an evaluation method wherein the step of comparing the number of lesioned portions and the non-lesioned anatomical areas to each other comprises the step of calculating, for each lesioned portion in the lesion image, a respective overlap area between such lesioned portion and each non-lesioned anatomical area (fig. 1 and page 357 second paragraph of Bergamini, Then, the rule-based classifier CRB performs connected component
analysis on the segmentation output to compute the overlap between each lesion
and the two chest walls. CRB assigns images to class (ii) or (iii) if there is an overlap between a lesion area and the first or second chest wall areas respectively. When a lesion overlaps with both chest walls the image is assigned to class (iv)).


	Regarding claim 6, the modified invention of Bergamini teaches an evaluation method wherein the step of determining the score indicative of the health state of the anatomical element comprises the steps of: 
comparing, for each lesioned portion in the lesion image, the respective overlap area with an overlap threshold (fig. 1 and page 357 second paragraph of Bergamini, Then, the rule-based classifier CRB performs connected component analysis on the segmentation output to compute the overlap between each lesion and the two chest walls. CRB assigns images to class (ii) or (iii) if there is an overlap between a lesion area and the first or second chest wall areas respectively. When a lesion overlaps with both chest walls the image is assigned to class (iv)). It would be necessary to have an overlap threshold to define each class); 
identifying as selected lesioned portions the lesioned portions whose overlap area satisfies a predefined relation with the overlap threshold (fig. 1 and page 357 second paragraph of Bergamini, CRB assigns images to class (ii) or (iii) if there is an overlap between a lesion area and the first or second chest wall areas respectively. When a lesion overlaps with both chest walls the image is assigned to class (iv)); and 
determining the score based on the selected lesioned portions (page 356 third paragraph, With this premise, we propose to train a network for semantic segmentation and to leverage a rule-based classifier to translate the predicted maps into a pleural lesion score).


Regarding claim 7, the modified invention of Bergamini teaches an evaluation method, the anatomical element being a carcass (abstract of Bergamini, Abstract of Johnson), the evaluation method being configured to detect pleurites in the carcass (page 353 second paragraph of Bergamini, systematic analysis of lesions; 608 in figs. 6B and 6C of Johnson), and wherein the step of processing the image of the carcass through the deep learning techniques comprises the step of generating at least: an image of a first portion of hemithorax, indicative of a first portion of hemithorax of the carcass (segmentation layer corresponding to the spinal cord and diaphragm in fig. 1 of Bergamini); an image of a second portion of hemithorax, indicative of a second portion of hemithorax of the carcass (segmentation layer corresponding to the chest walls in fig. 1 of Bergamini); and the lesion image (segmentation layer corresponding to the lesion in fig. 1 of Bergamini), 
the processed image being the image of the first portion of hemithorax and/or the image of the second portion of hemithorax (segmentation layers in fig. 1 of Bergamini).


Regarding claim 8, the modified invention of Bergamini teaches an evaluation method, wherein the step of determining each quantity comprises the step of processing the lesion image and the number of processed images through one of the following classifiers: support vector machine classifier, SVM (page 356 first paragraph of Bergamini); random forest classifier (page 356 first paragraph of Bergamini), RF; and decision tree classifier.


Regarding claim 9, the modified invention of Bergamini teaches an evaluation method, wherein the step of verifying the presence of the anatomical element in the observation area comprises the step of detecting the anatomical element through at least one sensor selected from: a photocell, or a sensor based on laser technology (para. [0131] of Johnson, The laser box 2070 comprises one or more lasers for analyzing the shape of a meat product. For example, in certain embodiments, a laser box comprises a laser and displacement sensor for evaluating and measuring a three dimensional shape of meat products passed through the system 2060), or an acoustic sensor, or a snap-in sensor.


Regarding claim 10, the modified invention of Bergamini teaches an evaluation method wherein the image acquisition device comprises a video camera (para. [0069] of Johnson, video camera), and the step of acquiring the image of the observation area comprises the step of acquiring, through such video camera, a video of the observation area, one or more frames of this video forming the image of the observation area (para. [0069] of Johnson, As the organ 512 moves with the belt 500 it is passed under an optical instrument capable of generating an image of the organ 512, such as still images or sequences of moving images. The image gathering means 520 may be one of many items capable of creating an image, photographic or otherwise, of the organ as it passes underneath, such as a video camera).


Regarding claim 11, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above. Furthermore, Johnson teaches an evaluation device (central processor in figs. 1 and 5, para. [0070]-[0071], The processor 124 determines what animal and/or lot the 512 organ is associated with and creates a data pointer between the subject image of the organ and the animal/lot that the organ 512 is associated with; When the processor 124 receives the image of FIG. 6A, the processor 124 may use standard image processing techniques to determine that the organ 512 was given only one stamp), comprising a control unit (a control unit such as a CPU is a necessary component of a computer. See para. [0132]), coupled to an image acquisition device (520 in fig. 5, para. [0070], Once the organ 512 is within the area of interest 522, the image gathering means 520 generates or otherwise obtains at least one image of the organ, which is then sent to the processor 124).


Regarding claim 12, it would be necessary for the control unit, such as a CPU, to be coupled to an image processing unit within the central processor of Johnson to be able to transmit data for processing.


Regarding claim 13, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above. Furthermore, Johnson teaches an image acquisition device coupled to the evaluation device (520 in fig. 5, para. [0070], Once the organ 512 is within the area of interest 522, the image gathering means 520 generates or otherwise obtains at least one image of the organ, which is then sent to the processor 124).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergamini et al (“Segmentation Guided Scoring of Pathological Lesions in Swine Through CNNs”, New Trends in Image Analysis and Processing – ICIAP 2019, 02 Sept 2019, pages 352-360, retrieved from the Internet on 10/4/2022) and Johnson (US20160343120) in view of Zhang et al (US20200027207). It is noted that the Bergamini prior art has a different inventive entity than the current application.
Regarding claim 3, the modified invention of Bergamini teaches an evaluation method further comprising the step of: 
processing training images using one or more data augmentation techniques generating a training data set (page 357 third paragraph of Bergamini, Our model is trained for 40 epochs with batch size 6. We resize the image to 400×300 px and perform extensive data augmentation including random horizontal or vertical flip, translation and rotation).
 
Bergamini fails to teach training the neural network based on the training data set through supervised training by means of a loss function. However Zhang teaches a method of using a neural network to detect lesions in organs (para. [0025], Convolutional feature maps that are used by region based detectors, such as Fast R-CNN and Faster R-CNN, can be used for generating region proposals. The methods can be used in a variety of applications, including the detection of abnormalities captured in medical images. Such abnormalities may include lesions. A lesion is a region in an organ or tissue that has suffered damage through injury or disease) comprising training a neural network based on a training data set through supervised training by means of a loss function (para. [0064], To that end, the computing device may be aided by a loss function, which is used to guide the training process of a neural network).
Therefore taking the combined teachings of Bergamini and Johnson with Zhang as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Zhang into the method of Bergamini and Johnson. The motivation to combine Johnson, Zhang and Bergamini would be to achieve accurate classification in real time (para. [0024] of Zhang).


Related Art
Park et al (US20090309960) teaches using a neural network to separate damaged carcasses from wholesome carcasses (para. [0018]-[0019]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663